Order entered December 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01322-CV

          IN THE INTEREST OF B.M.B. AND K.A.B., CHILDREN

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-11126

                                    ORDER

      This is an accelerated appeal involving the termination of appellant’s

parental rights. Before the Court is the December 19, 2022 request of Francheska

Duffey, Official Court Reporter for the 330th Judicial District Court for a thirty-

day extension of time to file the reporter’s record. We GRANT the request only

to the extent that we extend the deadline to January 9, 2023.


                                            /s/    DENNISE GARCIA
                                                   JUSTICE